UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT MICHAEL MEO, a/k/a Michael Robert Meo,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00470-CCE-1)


Submitted:   February 29, 2016            Decided:   April 1, 2016


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Michael Meo pleaded guilty, pursuant to a written

plea   agreement,         to    bank       robbery,         in   violation     of    18   U.S.C.

§§ 2113(a), 2 (2012).              The district sentenced him to 156 months’

imprisonment       followed       by       3    years      of    supervised    release.          On

appeal, Meo’s counsel has filed a brief pursuant to Anders v.

California,        386 U.S. 738         (1967),      stating   that     there      are    no

meritorious        grounds       for       appeal         but    questioning       whether      the

district     court       imposed       a    substantively          unreasonable       sentence.

Meo did not file a pro se supplemental brief, despite receiving

an extension of time to do so.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                                     The

district      court       made      no          significant        procedural        error       at

sentencing, see Gall v. United States, 552 U.S. 38, 51 (2007),

and    Meo    does      not    rebut       our       appellate      presumption       that      his

within-Guidelines             sentence          is       substantively   reasonable,            see

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied,      135   S.    Ct.     421       (2014).          Accordingly,      we    affirm      the

district court’s judgment.

       This court requires that counsel inform Meo, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Meo requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

                                                     2
counsel   may   move    in   this   court   for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Meo.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials   before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3